Case 2:18-cr-00217-AG Document 103-2 Filed 01/24/20 Page 1of1 Page ID #:647

Fame

SD

3 ce : ze
DP WANA: GSCIOMw DEUCES: Pne

101 East Lincoln Avenue, Suite 220 Anaheim, CA 92805
Phone: (714) 300-0909 Fax: (714) 300-0910

SELLER'S FINAL SETTLEMENT STATEMENT

PROPERTY: 111 Bosque DATE: December 23, 2019
Irvine, CA 92618
CLOSING DATE: December 20, 2019

SELLER: Yueh Ying Lee and Chuan Neng Lee ESCROW NO.: 014238-MJ

DEBITS CREDITS
FINANCIAL CONSIDERATION
Total Consideration 1,231,000.00
PRORATIONS/ADJUSTMENTS
County Taxes at $11,895.86/semi-annually from 12/20/2019 to 726.97
01/01/2020
HOA at $215.00/monthly from 12/20/2019 to 01/01/2020 78.83
COMMISSION CHARGES
IRN Realty 18,465.00
Cal Alpha Realty 3,077.50
H.0.A./MANAGEMENT /
Transfer Fee to FirstService Residential 345.00
Document Fee(s) to FirstService Residential 498.00
OTHER DEBITS/CREDITS
Law Offices of Kenneth |. Gross & Associates for Sellers' Net 1,203,068.20
Proceeds
First American Home Warranty for Home Warranty 515.00
First American Natural Hazard Disclosures for Disclosure — 95.00

TITLE/TAXES/RECORDING CHARGES - Fidelity National Title

Company

Title - Owner's Title Insurance 2,769.00

Title - Sub Escrow Fee 62.50

Title - Recording Service Fee 7.00

Transfer Tax - County to Orange County 1,354.10

ESCROW CHARGES - Paramount Escrow Services, Inc.

Title - Escrow Fee 1,500.00

Title - Archive Fee to ArchivelT 19.50

Title - Wire Fee 30.00

TOTAL $ 1,231,805.80 $ 1,231,805.80

SAVE THIS STATEMENT FOR INCOME TAX PURPOSES
